IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-10069
                           Summary Calendar



JESUS VALDEZ,

                                           Plaintiff-Appellant,


versus

F.O. HAMILTON, Captain;
J. MONTGOMERY, Correctional Officer,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 7:96-CV-261
                        - - - - - - - - - -
                          January 16, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Jesus Valdez, Texas prisoner #639361, appeals the dismissal

as frivolous of his civil rights complaint.    Valdez’s motion for

appointment of appellate counsel is DENIED.

     Valdezs civil rights claim of purported violations of his

constitutional rights in connection with a prison disciplinary

proceeding is premature under Heck v. Humphrey, 512 U.S. 477,

486-87 (1994).     See Edwards v. Balisok, 117 S. Ct. 1584, 1589

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(1997).   Some evidence supports the disciplinary action.

Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995).

Therefore, the district court did not abuse its discretion in

dismissing the claim as frivolous.   Valdez’s motion for

injunctive relief is DENIED.

     Valdez’s appeal is without arguable merit and is frivolous.

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR. R.

42.2.   We caution Valdez that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Valdez is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                 2